Order entered December 19, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-00888-CR
                             No. 05-12-00889-CR

                       Don Alfonso Williams, Appellant

                                     V.

                        The State of Texas, Appellee

              On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
               Trial Court Cause Nos. F10-16710-Y, F10-16711-Y

                                    ORDER

      The Court has before it appellant's December 6, 2012 "motion to  abate
appeal to determine trial court's jurisdiction."  Appellant asserts that  he
was a juvenile at the time the offenses in these cases  were  committed  and
that the records before the Court do not contain  the  packet  certifying  a
transfer from juvenile court to district court.   Appellant  asks  that  the
trial court make findings regarding whether the records can be  supplemented
with the certification packet.  We GRANT appellant's motion.
      We ORDER the trial  court  to  make  findings  regarding  whether  the
records in these appeals can be supplemented with the packet, including  the
order, certifying appellant's  transfer  from  juvenile  court  to  district
court.   We  ORDER  the  trial  court  to  transmit  a  supplemental  record
containing its written findings of fact,  any  orders,  and  any  supporting
documentation to this Court within THIRTY DAYS of the date of this order.
      We DIRECT the Clerk to  send  copies  of  this  order,  by  electronic
transmission, to the Honorable Michael  Snipes,  Presiding  Judge,  Criminal
District Court No. 7, and to counsel for all parties.
      We ABATE the appeals to allow the trial  court  to  comply  with  this
order.  The appeals shall be reinstated thirty days from the  date  of  this
order or when the findings are received.



                                       /s/   DAVID L. BRIDGES
                                             JUSTICE